Title: To Alexander Hamilton from William Ellery, 13 June 1791
From: Ellery, William
To: Hamilton, Alexander


Custom-House [Newport, Rhode Island]June 13th. 1791
Sir

I have received your letters of the 26th. & the 30th. of May last. To the explanations and instructions, and the act respecting further provisn. for collecting the duties on Teas, and for prolonging the term for the payment of the duties on Wines inclosed in the first I shall pay attention. In answer to the last, Capt. Smith left his coasting papers with me agreeably to law, and his license was remitted to the Collector of the District of Providence.
A Disposition to disregard the Revenue laws, will, and it is natural that it should, excite a jealous attention to the vessels of those in whom it is discovered. Be assured, Sir, that it is my wish, and the wish of the other Offrs. of this port, by a faithful discharge of their duty, to merit your approbation and the approbation of their Constituents.
Agreeably to my letter of the 6th. of this month I will now give you the best information I have been able to obtain of the tare customary among merchants in this District.




   Tare on Sugars in hogsheads is
12 lb on each 112 lb.

   ditto on barrels (if in American flour barrels) is
11 lb on each 112 lb

   if in French bbls.
14 lb on   ditto

There has been only one importn. of   Sugars in boxes since this Office was   opened.



The mode of Taring coffee in barrels is the same as that used in taring sugar in barrels; but the deduction is made from each 100 lb. (Coffee being sold by the pound and not by the hundred). No tare is allowed on coffee in bags.
The same mode is pursued in taring barrels of Cocoa, but Cocoa is sold by the long hundred as it is called here or 112 lb. and not by the pound and the tare is taken out of each 112 lb. No tare allowed on Cocoa in bags.
It is not usual to import Cocoa in hogsheads, nor has there been a single hogshead of that article imported since this Office was opened. Neither has there been any importation of Piemento, or Pepper. Our mode of allowing tare before and since the New Collection Law, has been,



On Sugar in Hogsheads
 12 lb on 112 lb

ditto in barrels, if American flour barrels, before the Law took place was
 22 lb on each bbl


   if French
 28 lb on each bbl

since the new Law it has been
 12 lb on each 112 lb.

The mode of taring Coffee in bbls before the New Law was the same as   that used with regard to Sugar in barrels; since that time it has been
 12 lb on each 112

ditto in bags before the new Law was from 2 to 3 lb upon 112 lb according to the quantity of the stuff of which the bag was made.


   Since that time it has been
  2 lb on each 112 lb

Ditto of Cocoa in barrels and in bags, has been the same both before & since the New Law, as in the case of Coffee in barrels and in bags.


No Cocoa has been imported in hogsheads; nor Piemento, nor Pepper since this office was opened.


On Cotton in bales or bags we allow a tare of
  3 lb on each 112 lb

There has been only two importations of powdered Sugars, the first was in Augt. 1790 in white Oak Hogsheads fully hooped—the tare allowed on each hogshead was
136 lb on each Hhd.

The last was in boxes and the tare allowed was
 15 lb on each 112 lb.


The information I have given of the tare customary among merchants in this District can hardly be called customary. No Commercial Society is established here. The merchants proceed on separate ground. Each consults his particular interest, and makes the best bargain he can with regard to the tare as well as the price of his goods. The Grocers frequently insist upon goods being started and weigh the cask, case or box to determine the tare.
Inclosed is a weekly return of monies received and paid. A list of a Ten dollar note of the North American bank No. 7573, one moiety thereof is now transmitted to the Treasr., a Certife. of Regy No. 32. issued at the Port of Dighton May 24th 1790 and delivered up on account of transfer of property, Copy of a memorandum of the change of master of the Sloop Industry endorsed on Rege. No. 11, issued at this Port, a like copy endorsed on Cert. No. 37. dated 24th. Sept. 1790; a like copy on Cert. No. 45 dated Oct. 12 1790, & a like copy on Certif. No. 5 dated 1791.
I am, Sir,   Yr. most obedt. servt.
Wm Ellery Collr
A Hamilton Esqr.Secry of Treasy.
